                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 EASTERN DIVISION

UNITED STATES OF AMERICA,                      *

         Plaintiff,                            *

v.                                             *                  CR. No. 18-10106 -STA

WALTER GRIFFIN,                                *

       Defendant.                              *



                         ORDER AND NOTICE OF RESETTING


       Upon Motion of the Defendant to Continue Sentencing, for good cause shown and there

being no opposition by the government, the Motion is hereby GRANTED.

       The sentencing shall be and hereby is continued. The sentencing shall be re-set to the 8th

day of October, 2019 at 9:00 a.m.

       It is so ORDERED, this the 20th day of August, 2019.




                                            s/S. Thomas Anderson
                                            S. THOMAS ANDERSON
                                            CHIEF UNITED STATES DISTRICT JUDGE
